Citation Nr: 0409606	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  01-01 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than July 6, 2000 for 
the grant of service connection for tinnitus.

3.  Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as noncompensably disabling.

4.  Entitlement to an effective date earlier than July 6, 2000 for 
the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from a December 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(the RO).  

Procedural history

The veteran served on active duty from December 1969 to July 1971.  
Service in Vietnam is indicated by the evidence of record. 

The veteran was granted service connection for tinnitus and for 
bilateral hearing loss in a RO rating decision.  A 10 percent 
disability rating was awarded for tinnitus and a noncompensable 
disability rating was awarded for bilateral hearing loss, both 
made effective from July 6, 2000.  

Notice of this rating decision was mailed to the veteran on 
December 22, 2000.  
In a letter received on December 29, 200 the veteran disagreed 
with the disability rating and the effective date assigned for his 
bilateral hearing loss.  He did not refer to tinnitus.  A 
statement of the case (SOC) addressing the issues of entitlement 
to an increased rating and an earlier effective date for bilateral 
hearing loss was issued by the RO in January 2001.  The appeal as 
to bilateral hearing loss was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in February 2001.  

In his February 2001 substantive appeal as to the hearing loss 
issues, the veteran stated that "[t]he loss of hearing is a 
problem, but the biggest problem is the constant ringing I have 
dealt with in my ears [...] since Vietnam."  That statement was 
interpreted by the RO as a notice of disagreement as to the rating 
and effective date assigned for the service-connected tinnitus.  A 
SOC was issued in August 2001.  However, for reasons which will be 
discussed in detail below, the appeal was not perfected.  

Issue not on appeal

The Board observes that in a July 2002 rating decision the RO 
denied the veteran's claim of entitlement to service connection 
for a psychiatric disorder.  To the Board's knowledge, the veteran 
has not disagreed with that decision.  Accordingly, that issue is 
not within the Board's jurisdiction and they will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice 
of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for appellate 
review is completed by the claimant's filing of a substantive 
appeal after a statement of the case is issued by VA].

The issues of the veteran's entitlement to an increased disability 
rating and to an earlier effective date for bilateral hearing loss 
will be addressed in the remand portion of this decision.  Those 
issues are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  A rating decision granting service connection for tinnitus and 
awarding a 10 percent disability rating from July 6, 2000 was 
mailed to the veteran on December 22, 2000; a notice of 
disagreement was received on February 27, 2001; a SOC was mailed 
to the veteran on August 3, 2001; no substantive appeal was ever 
received.  

2.  The veteran did not request an extension of time to file his 
substantive appeal.  


CONCLUSIONS OF LAW

1.  The veteran did not timely file a substantive appeal as to the 
issue of entitlement to an increased disability rating for 
tinnitus.  The appeal at to this issue is dismissed.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 
20.303 (2003).

2.  The veteran did not timely file a substantive appeal as to the 
issue of his entitlement to an effective date earlier than July 6, 
2000 for the grant of service connection for tinnitus.  The appeal 
as to this issue is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than July 6, 2000 for 
the grant of service connection for tinnitus.

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  He is also seeking an 
effective date earlier than July 6, 2000 for the award of service 
connection for tinnitus.  For reasons explained below, the Board 
has concluded that he has not filed a substantive appeal as to 
these issue.  The Board is accordingly without jurisdiction to 
consider them, and the appeal is accordingly dismissed.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.


The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based on the submission of new and 
material evidence, which are not applicable in the instant case, 
the implementing regulations are also effective November 9, 2000.  

The Board must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For reasons 
expressed immediately below, the Board finds that resolution of 
the issue on appeal is based on the operation of law and that the 
VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001), the United States 
Court of Appeals for Veterans Claims (the Court) held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive in 
the matter.  The Board finds that such is the case as to the issue 
here on appeal.  As explained below, this appeal is being 
dismissed due to the veteran's failure to file a timely 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2003).  The veteran has not contended 
that he in fact filed a timely appeal.  

Therefore, as these matters are being decided on a question of 
law, i.e., whether a timely substantive appeal was received after 
a statement of the case was issued by the RO, rather than on a 
factual question, the Board concludes that these claims are not 
subject to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be inapplicable 
in this case, the veteran has been accorded ample opportunity to 
present evidence and argument as required by the Court's 
jurisprudence in general.  See also 38 C.F.R. § 3.103 (2003).  The 
veteran was informed of his right to a hearing; he notified the 
Board in March 2004 that he did not want a hearing.

Pertinent law and regulations

Appellate review of a RO decision is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished. 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2003).

After the statement of the case is provided to the appellant, the 
appellant must file a formal appeal within 60 days from the date 
the statement of the case is mailed, or within the remainder of 
the one-year period from the date the notification of the RO 
decision was mailed, whichever period ends later.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2003); Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the RO 
rating decision became final).  By regulation this formal appeal 
must consist of either "a properly completed VA Form 1-9. . . or 
correspondence containing the necessary information."  Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2003).

The formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a formal 
appeal.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  The 
formal appeal permits the appellant to consider the reasons for an 
adverse RO decision, as explained in the statement of the case, 
and to formulate and present specific arguments relating to errors 
of fact or law made by the RO.  38 U.S.C.A. § 7105(d)(3) (West 
2002); Roy, 5 Vet. App. at 555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed. While the Board must construe such 
arguments in a liberal manner for purposes of determining whether 
they raise issues on appeal, any appeal which fails to allege 
specific error of fact or law in the determination being appealed 
may be dismissed.

Upon request, the time period for filing a substantive appeal may 
be extended for a reasonable period for good cause shown.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 3.109(b) (2003).  A 
request for such an extension should be in writing and must be 
made prior to the expiration of the time limit for filing the 
substantive appeal.  38 C.F.R. § 20.303 (2003).

Factual background

The facts in this case are not in dispute.  Service connection was 
granted for bilateral hearing loss and tinnitus in a December 2000 
RO rating decision.  Later in December 2000 the veteran filed a 
communication with the RO which expressed disagreement as to the 
disability rating and effective assigned for the service-connected 
bilateral hearing loss.  The RO considered that communication to 
be a NOD as to the hearing loss issues and issued a SOC in January 
2001.  The veteran filed a VA Form 9 in February 2001 which served 
to perfect his appeal as to the hearing loss issues.  Because the 
Form 9 also referred to tinnitus, the RO considered this to be a 
timely NOD as to the tinnitus issues.  The RO issued a SOC as to 
those issues in August 2001.  The August 3, 2001 letter from the 
specifically advised the veteran of his appeal rights.

In April 2003, the veteran's local representative filed with the 
RO a VA Form 646 which mentioned the hearing loss but not 
tinnitus.  Later in April 2003, after the case had been sent to 
the Board, the veteran's national representative filed written 
brief presentation which referred to both the hearing loss and 
tinnitus issues.  The Board sent the veteran a letter in September 
2003, with a copy to his representative, outlining what it 
perceived to be a procedural defect in perfecting an appeal as to 
the tinnitus issues.  The veteran was invited to provide evidence 
and argument.  In March 2004, the veteran indicated that he did 
not want a hearing.  Neither he or his representative have 
submitted specific argument on this matter.   

Analysis
  
The veteran ultimately seeks an increased rating and an earlier 
effective date for his service-connected tinnitus.  As described 
in the factual background section, the Board has identified a 
procedural deficiency, namely the lack of filing of a timely 
substantive appeal.  

The Board will initially address whether the December 2000 
communication from the veteran could be interpreted as a NOD as to 
the tinnitus issues.  The Board notes that the December 2000 
communication, labeled by the veteran as "Notice of Disagreement" 
referred specifically to "loss of hearing," the amount awarded and 
the effective date assigned.  Neither tinnitus nor ringing in the 
ears was mentioned.
Under these circumstances, this communication manifestly fails to 
meet the requirements of 38 C.F.R. § 20.201 as to a valid NOD as 
to the tinnitus issue.

In any event, the question of whether the veteran filed a NOD as 
to the tinnitus issues in December 2000 or in February 2001 
ultimately has no bearing on the outcome of this case.  The 
determinative factors as to whether a timely substantive appeal 
was filed are the date the rating decision was mailed (December 
22, 2000) and the date the SOC was mailed (August 3, 2001).  Even 
if the Board were to conclude that a NOD as to the tinnitus issues 
was received in December 2000, those key dates would not be 
changed.  The February 2001 substantive appeal as to the bilateral 
hearing loss issues could not serve as a substantive appeal for 
the tinnitus issues, because SOC addressing those issues was not 
sent to the veteran until August 2001.  See 38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2003) [a formal 
appeal must be filed after the statement of the case is provided].  

Accordingly, the Board finds that the date of filing of a NOD as 
to the tinnitus issues not raise a question of fact that could 
affect the outcome of the Board's decision.

The facts are these: the veteran filed a NOD as to his tinnitus 
claims in February 2001.  A SOC was issued by the RO in August 
2001.  The cover letter explained the veteran's appeal rights and 
provided him with a VA Form 9.  The veteran did not submit a Form 
9 as to these issues.  

The law provides that, after the statement of the case is provided 
to the appellant, the appellant must file a formal appeal within 
60 days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period ends 
later.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2003).
In this case, the one-year period from the date of the December 
2000 rating decision expired on December 22, 2001.  The 60-day 
period following the August 3, 2001 mailing of the SOC expired on 
October 3, 2001.  The last day on which a substantive appeal could 
be timely received was therefore December 22, 2001, the later of 
the two dates.  No communication from of on behalf of the veteran 
which met the requirements for a substantive appeal, see 38 C.F.R. 
§ 20.202, was filed with VA; indeed, it does not appear that there 
was any communication from the veteran or his representative 
during that period of time.   

The Board observes that an April 2003 informal hearing 
presentation lists both tinnitus issues (evaluation and effective 
date) as being on appeal.  However, that document was clearly 
received after the expiration of the period to perfect an appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Because the veteran did not timely submit a substantive appeal, 
the Board finds that it has no jurisdiction over the appeal as to 
these issues.  The appeal must therefore be dismissed.  See 38 
U.S.C.A. §§ 7105, 7108 (West 2002); see also Roy, 5 Vet. App. at 
554; Rowell, 4 Vet. App. at 17 [both observing in general that if 
there is a failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review on 
appeal].

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held that the 
Board must assess its jurisdiction prior to addressing the merits 
of a claim.  The Court further held, however, that it could be 
prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without affording 
an appellant the right to present argument and evidence on those 
questions.  In addition, VA's General Counsel held that the Board 
has the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed substantive 
appeal.  Under such circumstances, however, the General Counsel 
indicated that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and opportunity 
to be heard on the question of timeliness.  VAOPGCPREC 9-99.

In this case, the veteran has been informed of the necessity of 
filing a substantive appeal as to these issues if he wished to 
pursue his appeal.  A letter attached to the August 2001 SOC made 
this requirement amply clear.  

Further, the Board sent the veteran a detailed letter, with a copy 
to his accredited representative, in September 2003.  The veteran 
apparently received the Board's letter and responded in November 
2003.  That correspondence was misplaced and is not in the claim 
file.  The Board again contacted the veteran in March 2004 to 
determine whether he wanted a hearing on the issue of whether a 
timely substantive appeal was filed.  In March 2004, he replied 
that he did not want a hearing.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The Court 
decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), however, 
that there is no legal entitlement to an extension of time; 
rather, 38 C.F.R. § 3.109(b) commits the decision to the sole 
discretion of the Secretary.  Specifically, 38 C.F.R. § 3.109(b) 
requires that where an extension is requested after expiration of 
a time limit, the required action must be taken concurrent with or 
prior to the filing of a request for extension of the time limit, 
and good cause must be shown as to why the required action could 
not have been taken during the original time period and could not 
have been taken sooner than it was.  
In this case, the veteran did not request any extension of time 
for filing a substantive appeal, and he has not demonstrated good 
cause for an untimely filing of a substantive appeal as to this 
issue.  

The Board finds that in the absence of a timely filed substantive 
appeal the veteran has not complied with the legal requirements 
for perfecting an appeal.  The Board further finds that this case 
is one in which the law is dispositive of the issue and that the 
issue of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral carpal tunnel syndrome must be dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely substantive appeal not having been filed, the issue of 
entitlement to an increased disability rating for tinnitus is 
dismissed.

A timely substantive appeal not having been filed, the issue of 
entitlement to an effective date earlier than July 6, 2000 for the 
award of service connection for tinnitus is dismissed.


REMAND

3.  Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as noncompensably disabling.

4.  Entitlement to an effective date earlier than July 6, 2000 for 
the grant of service connection for bilateral hearing loss.

After the veteran filed his claims as to these issues, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Among other 
things, the VCAA redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or after 
the date of its enactment, but is also applicable to claims filed 
before the date of enactment and not yet final as of that date.  

After a review of the record, the Board has determined that the RO 
has not fully complied with the provisions of the VCAA.  
Specifically, it has not informed him of which portion of the 
evidence necessary to substantiate his claims is to be provided by 
the him and which part VA will attempt to obtain on his behalf.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In May 2003, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.) held that the regulation giving 
the Board direct authority to cure a procedural defect in an 
appeal by providing the claimant with notice under the VCAA, 38 
C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  Accordingly, 
the Board must remand the case to the agency of original 
jurisdiction because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is without 
authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and development required by 
the VCAA has been accomplished, including notifying the veteran of 
the evidence he needs to submit and what evidence will be obtained 
by VA.  

2.  If the veteran submits additional evidence in response to the 
first action, and after undertaking any additional development it 
deems to be necessary, VBA should readjudicate the claims.  If the 
claims remain denied, VBA should issue a supplemental statement of 
the case.  Thereafter, the claims folder should be returned to the 
Board for further appellate review, if other wise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



